UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.2)* WuXi PharmaTech (Cayman) Inc. (Name of Issuer) Ordinary Shares, par value $0.02 per share (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) orotherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 929352102 SCHEDULE 13G Page2 of24 Pages 1 NAME OF REPORTING PERSON General Atlantic LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See Item 4 and Item 8 x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.7% 12 TYPE OF REPORTING PERSON OO CUSIP No. 929352102 SCHEDULE 13G Page3 of24 Pages 1 NAME OF REPORTING PERSON GAP (Bermuda) Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See Item 4 and Item 8 x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.7% 12 TYPE OF REPORTING PERSON CO CUSIP No. 929352102 SCHEDULE 13G Page4 of24 Pages 1 NAME OF REPORTING PERSON General Atlantic GenPar (Bermuda), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See Item 4 and Item 8 x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. 929352102 SCHEDULE 13G Page5 of24 Pages 1 NAME OF REPORTING PERSON General Atlantic Partners (Bermuda), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See Item 4 and Item 8 x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. 929352102 SCHEDULE 13G Page6 of24 Pages 1 NAME OF REPORTING PERSON GAP-W International, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See Item 4 and Item 8 x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. 929352102 SCHEDULE 13G Page7 of24 Pages 1 NAME OF REPORTING PERSON GapStar, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See Item 4 and Item 8 x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.7% 12 TYPE OF REPORTING PERSON OO CUSIP No. 929352102 SCHEDULE 13G Page8 of24 Pages 1 NAME OF REPORTING PERSON GAP Coinvestments III, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See Item 4 and Item 8 x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.7% 12 TYPE OF REPORTING PERSON OO CUSIP No. 929352102 SCHEDULE 13G Page9 of24 Pages 1 NAME OF REPORTING PERSON GAP Coinvestments IV, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See Item 4 and Item 8 x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.7% 12 TYPE OF REPORTING PERSON OO CUSIP No. 929352102 SCHEDULE 13G Page10 of24 Pages 1 NAME OF REPORTING PERSON GAP Coinvestments CDA, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See Item 4 and Item 8 x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. 929352102 SCHEDULE 13G Page11 of24 Pages 1 NAME OF REPORTING PERSON GAPCO GmbH & Co. KG 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See Item 4 and Item 8 x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. 929352102 SCHEDULE 13G Page12 of24 Pages 1 NAME OF REPORTING PERSON GAPCO Management GmbH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See Item 4 and Item 8 x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.7% 12 TYPE OF REPORTING PERSON CO CUSIP No. 929352102 SCHEDULE 13G Page13 of24 Pages Item 1. (a) NAME OF ISSUER WuXi PharmaTech (Cayman) Inc. (the “Company”). (b) ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES 288 Fute Zhong Road, Waigaoqiao Free Trade Zone, Shanghai 200131, People’s Republic of China Item 2. (a) NAMES OF PERSONS FILING This Statement is being filed on behalf of each of the following persons (collectively, the “Reporting Persons”) (i) General Atlantic LLC (“GA LLC”); (ii) GAP (Bermuda) Limited (“GAP Bermuda GenPar”); (iii) General Atlantic GenPar (Bermuda), L.P. (“Bermuda GP”); (iv) General Atlantic Partners (Bermuda), L.P. (“GAP LP”); (v) GAP-W International, LP (“GAP-W”); (vi) GapStar, LLC (“GapStar”); (vii) GAP Coinvestments III, LLC (“GAPCO III”); (viii) GAP Coinvestments IV, LLC (“GAPCO IV”); (ix) GAP Coinvestments CDA, L.P. (“GAPCO CDA”); (x) GAPCO Management GmbH (“GmbH”); and (xi) GAPCO GmbH & Co. KG (“KG”). (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE c/o General Atlantic Service Company, LLC 3 Pickwick Plaza Greenwich, CT 06830 (c) CITIZENSHIP (i) GA LLC – Delaware (ii) GAP Bermuda GenPar – Bermuda (iii) Bermuda GP – Bermuda CUSIP No. 929352102 SCHEDULE 13G Page14 of24 Pages (iv) GAP LP – Bermuda (v) GAP-W – Bermuda (vi) GapStar – Delaware (vii) GAPCO III – Delaware (viii) GAPCO IV – Delaware (ix) GAPCO CDA – Delaware (x) GmbH – Germany (xi) KG – Germany (d) TITLE OF CLASS OF SECURITIES Ordinary Shares, par value $0.02 per share (the “Ordinary Shares” or “Shares”). (e) CUSIP NUMBER Item 3. IF THIS STATEMENT IS FILED PURSUANT TO RULES 13d-1(b) OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS: Not applicable. Item 4. OWNERSHIP. As of December 31, 2010, the Reporting Persons owned the following number of shares: (i) GA LLC owned of record no Shares or 0.0% of the issued and outstanding Shares. (ii) GAP Bermuda GenPar owned of record no Shares or 0.0% of the issued and outstanding Shares. (iii) Bermuda GP owned of record no Shares or 0.0% of the issued and outstanding Shares. (iv) GAP LP owned 21,664,634 Shares, representing 6,701,058 Shares of record and 14,963,576 Shares issuable upon conversion of convertible notes owned by GAP LP, or 3.7% of the issued and outstanding Shares (including the Shares issuable upon conversion of the convertible notes). (v) GAP-W owned 8,242,101 Shares, representing 2,549,350 Shares of record and 5,692,751 Shares issuable upon conversion of convertible CUSIP No. 929352102 SCHEDULE 13G Page15 of24 Pages notes owned by GAP-W, or 1.4% of the issued and outstanding Shares (including the Shares issuable upon conversion of the convertible notes). (vi) GapStar owned 494,523 Shares, representing 152,958 Shares of record and 341,565 Shares issuable upon conversion of convertible notes owned by GapStar, or 0.1% of the issued and outstanding Shares (including the Shares issuable upon conversion of the convertible notes). (vii) GAPCO III owned 1,973,087 Shares, representing 610,288 Shares of record and 1,362,799 Shares issuable upon conversion of convertible notes owned by GAPCO III, or 0.3% of the issued and outstanding Shares (including the Shares issuable upon conversion of the convertible notes). (viii) GAPCO IV owned 461,855 Shares, representing 142,856 Shares of record and 318,999 Shares issuable upon conversion of convertible notes owned by GAPCO IV, or 0.1% of the issued and outstanding Shares (including the Shares issuable upon conversion of the convertible notes). (ix) GAPCO CDA owned 41,214 Shares, representing 12,750 Shares of record and 28,464 Shares issuable upon conversion of convertible notes owned by GAPCO CDA, or 0.0% of the issued and outstanding Shares (including the Shares issuable upon conversion of the convertible notes). (x) GmbH owned of record no Shares or 0.0% of the issued and outstanding Shares. (xi) KG owned 90,988 Shares, representing 28,140 Shares of record and 62,848 Shares issuable upon conversion of convertible notes owned by KG, or 0.0% of the issued and outstanding Shares (including the Shares issuable upon conversion of the convertible notes). GAP Bermuda GenPar is the general partner of Bermuda GP.Bermuda GP is the general partner of GAP LP and GAP-W.The members and officers of GapStar are certain Managing Directors of GA LLC.GA LLC is the general partner of GAPCO CDA.The Managing Directors of GA LLC are the directors, executive officers and voting shareholdersof GAP Bermuda GenPar.The managing members of GAPCO III and GAPCO IV are Managing Directors of GA LLC.GmbH is the general partner of KG.The Managing Directors of GA LLC make voting and investment decisions with respect to the securities held by KG and GmbH.There are 27 Managing Directors of GA LLC.Each of the Managing Directors of GA LLC disclaims ownership of the Sharesexcept to the extent he has a pecuniary interest therein.By virtue of the foregoing, the Reporting Persons may be deemed to share voting power and the power to direct the disposition of the Shares which each owns of record.GA LLC, GAP Bermuda GenPar, Bermuda GP, GAP LP, GAP-W, GapStar, GAPCO III, GAPCO IV, GAPCO CDA, GmbH and KG are a “group” within the meaning of Rule 13d-5 promulgated under the Securities Exchange Act of CUSIP No. 929352102 SCHEDULE 13G Page16 of24 Pages 1934, as amended and may be deemed to beneficially own the number of Shares indicated below. Amount Beneficially Owned: Each of the Reporting Persons may be deemed to beneficially own 32,968,402 Shares. Percentage Owned: Based on calculations made in accordance with Rule 13d-3(d), and there being 559,232,416 Ordinary Shares outstanding as of September 30, 2010 as reported in the Company’s Form 6-K (File No. 001-33623) filed with the Securities and Exchange Commission on November 20, 2010, each of the Reporting Persons may be deemed to beneficially own approximately 5.7% of the outstanding Ordinary Shares (including the Shares issuable upon conversion of the convertible notes). Number of Shares as to Which Such Person Has Sole/Shared Power to Vote or to Direct the Vote and Sole/Shared Power to Dispose or to Direct the Disposition of: (i)Each of the Reporting Persons may be deemed to have the sole power to direct the voting and disposition of the Shares set forth on such Reporting Person’s cover page included herein. (ii) Each of the Reporting Persons may be deemed to share the power to direct the voting and disposition of the 32,968,402 Shares that may be deemed to be owned beneficially by each of them. Every one American Depositary Share of the Company represents eight Ordinary Shares. Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not applicable. Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable. Item 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable. CUSIP No. 929352102 SCHEDULE 13G Page17 of24 Pages Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP See Item 4, which states the identity of the members of the group filing this Schedule 13G. Item 9. NOTICE OF DISSOLUTION OF GROUP Not applicable. Item 10. CERTIFICATION Not applicable. CUSIP No. 929352102 SCHEDULE 13G Page18 of24 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated as of February11, 2011 GENERAL ATLANTIC LLC By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Managing Director GAP (BERMUDA) LIMITED By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Vice President GENERAL ATLANTIC GENPAR (BERMUDA), L.P. By: GAP (Bermuda) Limited, its General Partner By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Vice President GENERAL ATLANTIC PARTNERS (BERMUDA), L.P. By: General Atlantic GenPar (Bermuda), L.P., its General Partner By: GAP (Bermuda) Limited, its General Partner By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Vice President CUSIP No. 929352102 SCHEDULE 13G Page19 of24 Pages GAP-W INTERNATIONAL, LP By: General Atlantic GenPar (Bermuda), L.P.,its General Partner By: GAP (Bermuda) Limited, its General Partner By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Vice President GAPSTAR, LLC By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Vice President GAP COINVESTMENTS III, LLC By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: A Managing Member CUSIP No. 929352102 SCHEDULE 13G Page20 of24 Pages GAP COINVESTMENTS IV, LLC By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: A Managing Member GAP COINVESTMENTS CDA, L.P. By: General Atlantic LLC, its General Partner By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Managing Director GAPCO GMBH & CO. KG By: GAPCO Management GmbH, its General Partner By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Managing Director GAPCO MANAGEMENT GMBH By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Managing Director CUSIP No. 929352102 SCHEDULE 13G Page21 of24 Pages Exhibit Index Exhibit 1. Joint Filing Agreement as required by Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended.(Previously filed.) CUSIP No. 929352102 SCHEDULE 13G Page22 of24 Pages Exhibit 1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing statements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other entities or persons, except to the extent that he, she or it knows or has reason to believe that such information is inaccurate. Dated as of February 11, 2011 GENERAL ATLANTIC LLC By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Managing Director GAP (BERMUDA) LIMITED By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Vice President GENERAL ATLANTIC GENPAR (BERMUDA), L.P. By: GAP (Bermuda) Limited, its General Partner By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Vice President CUSIP No. 929352102 SCHEDULE 13G Page23 of24 Pages GENERAL ATLANTIC PARTNERS (BERMUDA), L.P. By: General Atlantic GenPar (Bermuda), L.P., its General Partner By: GAP (Bermuda) Limited, its General Partner By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Vice President GAP-W INTERNATIONAL, LP By: General Atlantic GenPar (Bermuda), L.P., its General Partner By: GAP (Bermuda) Limited, its General Partner By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Vice President GAPSTAR, LLC By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Vice President GAP COINVESTMENTS III, LLC By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: A Managing Member CUSIP No. 929352102 SCHEDULE 13G Page24 of24 Pages GAP COINVESTMENTS IV, LLC By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: A Managing Member GAP COINVESTMENTS CDA, L.P. By: General Atlantic LLC, its General Partner By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Managing Director GAPCO GMBH & CO. KG By: GAPCO Management GmbH, its General Partner By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Managing Director GAPCO MANAGEMENT GMBH By: /s/ Matthew Nimetz Name: Matthew Nimetz Title: Managing Director
